question. Counsel explained that he and Lopez had a "fantastic"

                   relationship and he did not want to withdraw but needed to bring the

                   issue to the court's attention. The district court concluded that the

                   circumstances did not warrant substitution; a new investigator was

                   assigned and trial was reset a third time. Shortly thereafter, counsel

                   moved to withdraw again, explaining that Lopez now believed the former

                   investigator had tried to sell his children and therefore he did not trust

                   counsel and the public defenders' office. The district court questioned

                   counsel regarding the extent of the conflict; counsel did not assert that

                   there had been a breakdown in communication, he made clear that there

                   was no merit to Lopez's allegations, and he announced that he was ready

                   for trial. Under these circumstances, we conclude that the district court

                   did not abuse its discretion by concluding that there was not a conflict

                   sufficient to warrant substitution and denying Lopez's motions.        See

                   Gallego v. State, 117 Nev. 348, 363, 23 P.3d 227, 237-38 (2001), abrogated
                   on other grounds by Nunnery v. State, 127 Nev. , 263 P.3±235 (2011).
                                 Next, Lopez contends that the prosecutor committed

                   numerous instances of misconduct. When reviewing allegations of

                   prosecutorial misconduct, we first consider whether the prosecutor's

                   conduct was improper, and then determine whether any improper conduct

                   warrants reversal. See Valdez v. State, 124 Nev. 1172, 1188, 196 P.3d 465,

                   476 (2008).

                                 First, Lopez contends that the prosecutor committed

                   misconduct by misstating the law regarding voluntary intoxication.

SUPREME COURT
         OF
      NEVADA
                                                        2
(C)) 1947A    ea
                 Because Lopez did not object, we review this contention for plain error.   Id.

                 at 1190, 196 P.3d at 477. During closing argument, the State argued that

                 voluntary intoxication does not play a legal role unless the intoxicated

                 individual "is slurring, they can't talk, they can't hold their head up, they

                 can't look straight, they're stumbling, their friends are carrying them.

                 [They] literally can't figure out where they are or what they're doing."

                 Lopez asserts that this suggested to the jury that they were prohibited

                 from considering his defense of voluntary intoxication because he did not

                 exhibit these symptoms, which shifted the burden of proof to him. We

                 disagree. Considering the statements in context, the prosecutor

                 appropriately argued that even if Lopez was intoxicated, he was not so

                 intoxicated that he was unable to form the intent to commit the charged

                 crimes. Moreover, after the prosecutor made these comments, he went on

                 to contrast individuals who merely make bad decisions while intoxicated

                 from those who are so intoxicated that they cannot form specific intent,

                 explaining that the jury had to look at the defendant's actions on the night

                 in question to determine his intent. Finally, the jury was properly

                 instructed regarding the defense of voluntary intoxication, that the State

                 bore the burden of proof, and that counsel's arguments are not evidence.

                 We conclude that Lopez fails to demonstrate plain error.

                             Second, Lopez contends that, because he had not challenged

                 his family members' veracity during his direct examination, the prosecutor

                 committed misconduct by repeatedly asking him during cross-examination

                 whether they were "mistaken" or not "truthful." See Daniel v. State, 119

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                          Nev. 498, 519, 78 P.3d 890, 904 (2003). On direct examination, Lopez

                           disputed his family's version of the events leading up to the attack, but

                          stated he did not remember the attack itself and did not challenge their

                          version of the attack. On cross-examination, the prosecutor repeatedly

                          pushed Lopez towards commenting on the veracity of his family regarding

                          the unchallenged portions of their testimony. We conclude that this

                          constitutes misconduct, see id., and the district court abused its discretion

                          by overruling Lopez's objection to these questions. However, we also

                          conclude that these errors were undoubtedly harmless in light of the

                          substantial evidence presented at trial and no relief is warranted.        See

                          NRS 178.598; Tavares v. State, 117 Nev. 725, 732, 30 P.3d 1128, 1132

                           (2001) (an error is harmless unless it "had substantial and injurious effect

                          or influence in determining the jury's verdict" (internal quotation marks

                          omitted)), holding modified by Mclellan v. State, 124 Nev. 263, 182 P.3d
106 (2008); see also Valdez, 124 Nev. at 1188-89, 196 P.3d at 476.

                                       Third, Lopez contends that the prosecutor committed

                          misconduct by (1) implying personal knowledge of the events, (2) making

                          unsupported and speculative statements, (3) demeaning him and his

                          defense, (4) inflaming the jury, and (5) commenting on prohibited matters.

                          Having considered the statements that Lopez challenges on appeal, we

                          conclude that some crossed the line of appropriate advocacy; however,

                          Lopez failed to object below, and none rise to the level of plain error.   See

                           Valdez, 124 Nev. at 1190, 196 P.3d at 477 ("[Aln error that is plain from a

                          review of the record does not require reversal unless the defendant

SUPREME COURT
     OF
   NEVADA
                                                                4
    7A



                ;`,e41.1112f
                demonstrates that the error affected his or her substantial rights, by

                causing actual prejudice or a miscarriage of justice." (internal quotation

                marks omitted)); see also Thomas v. State, 120 Nev. 37, 47, 83 P.3d 818,

                825 (2004) ("[A] criminal conviction is not to be lightly overturned on the

                basis of a prosecutor's comments standing alone" (quoting United States v.

                Young, 470 U.S. 1, 11 (1985))).

                              Next, Lopez contends that the district court abused its

                discretion at sentencing by failing to state on the record that it had

                considered the factors enumerated in NRS 193.165 before imposing the

                sentences for the deadly weapon enhancements. Lopez did not object and

                he fails to demonstrate plain error because the district court was

                presented with substantial evidence regarding the crime, its effect on the

                victims, and the mitigation offered by Lopez, and "nothing in the record

                indicates that the district court's failure to make certain findings on the

                record had any bearing on the district court's sentencing decision."

                Mendoza-Lobos v. State, 125 Nev. 634, 644, 218 P.3d 501, 507-08 (2009).

                            Finally, Lopez contends that cumulative error warrants relief.

                Having balanced the relevant factors, we disagree.      See Valdez, 124 Nev.

                at 1195, 196 P.3d at 481 (considering: "(1) whether the issue of guilt is

                close, (2) the quantity and character of the error, and (3) the gravity of the

                crime charged." (quoting Mulder v. State, 116 Nev. 1, 17, 992 P.2d 845,
                854-55 (2000))). Here, the issue of guilt was not close. Although Lopez

                asserted at trial that he had consumed numerous intoxicants and his wife

                instigated the attack, this version was inconsistent with statements he

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A


                 r"tS.     IEP."4:
                                     Tcsa.
                had previously given and with a majority of the evidence. Moreover,

                substantial evidence indicated that Lopez was not intoxicated to the

                extent that he was unable to form the intent to commit the charged

                crimes. Finally, although the crimes were grave, the misconduct we have

                identified was not egregious.   Cf. Valdez, 124 Nev. at 1198, 196 P.3d at

                482.

                            Having considered Lopez's contentions and concluded that no

                relief is warranted, we

                             ORDER the judgment of conviction AFFIRMED.'



                                                                                J.
                                                   Pickering

                                                    r
                                                            SAAfiL-ce-01
                                                   Parraguirre




                cc: Hon. Michael Villani, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk


                      'We deny Lopez's motion to reconsider the denial of his motion to
                stay consideration of this appeal.



SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A